Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Yalei Sun | 孙亚雷 on 01/14/2021.

The application has been amended as follows: 
 	(CLAIM 1) A cathode material for a lithium ion battery, comprising:
an active component; and
a sodium salt dispersed in the active component, 
wherein the sodium salt has a chemical structure of NaaMcOb, where 0<a≤3, 0<b≤7, 0<c≤3, and M comprises at least one element selected from the group of Mo, Cr, Ti and V.
  	(CLAIM 3) A cathode material, comprising:
an active component; and a sodium salt dispersed in the active component, a transition region in which at least the active component phase and the sodium salt phase are doped with each other 
  	(CLAIM 15) A lithium ion battery, comprising a cell and an electrolyte, wherein the cell comprises a cathode, an anode and a separator, and the cathode comprises a cathode material, wherein the cathode material comprises an active component; and a sodium salt dispersed in the active component, wherein the sodium salt has a chemical structure of NaaMcOb, where 0<a≤3, 0<b≤7, 0<c≤3, and M comprises at least one element selected from the group of Mo, Cr, Ti and V.


Reasons for Allowance

Claims 1-6, 8-10, 15, 17 & 19-20 are allowed.

The following is an examiner’s statement of reasons for allowance: The art made of record Uezono et al. US 2016/0204434 discloses a cathode material (positive electrode active material), comprising: an active component (active material); and a sodium salt dispersed in the active component [0029].
However, applicant has provided sufficient specificity in describing the cathode material active component and sodium salt.
Examiner notes that withdrawn claims 11-14 have been cancelled in view of the election restriction from 05/28/2020. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY D HARRIS whose telephone number is (571)272-6508.  The examiner can normally be reached on Mon-Sat. 5:30AM-8PM EST (flex).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571) 272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GARY D HARRIS/Primary Examiner, Art Unit 1727